PER CURIAM.
The stenographer’s minutes in this case are lost, and the appeal comes before the court upon affidavits, pursuant to section 319 of the Municipal Court act. The affidavits disclose that there was a sharp conflict of testimony upon material facts in the court below. This method of disposing of such a case.upon appeal is unsatisfactory, and we think the interests of justice will be best subserved by ordering a new trial.' Kirsch v. Halbach (December App. Term, not, yet officially reported) 120 N. Y. Supp. 740.
Judgment reversed, and new trial ordered, without costs to either party.